IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10700
                        Conference Calendar
                         __________________


GARY L. KARL, SR.,

                                      Plaintiff-Appellant,

versus

ANDY COLLINS, TDCJ-ID Director,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 2:93-CV-35
                        - - - - - - - - - -
                         (October 19, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Gary L. Karl, Sr., contends that the district court

improperly dismissed his complaint which asserted that Karl had a

liberty interest in refusing to accept an integrated-cell

assignment, and that he received an improper disciplinary write-

up for said refusal.   He focuses on the language of prison

Administrative Directive 04.20 (AD-4.20) which states, inter

alia, that "[u]nder no circumstances will an inmate be assigned


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-10700
                                 -2-

to the same cell with another inmate when such assignment would

constitute a clear danger to safety, security, control,

treatment, and rehabilitation."   AD-4.20, p. 8, VI.B.2. (rev. 1)

(July 19, 1991).   His contention is tantamount to an assertion

that integrated-cell assignments constitute de facto violations

of AD-4.20.

     A general policy of racial integration of prison cells is

constitutionally mandated because racial segregation in such

situations is violative of the Equal Protection Clause of the

Fourteenth Amendment.    Williams v. Treen, 671 F.2d 892, 902 (5th

Cir. 1982), cert. denied, 459 U.S. 1126 (1983).    An exception

exists which allows prison officials, when making housing

assignments, "`to take into account racial tensions in

maintaining security, discipline, and good order in prison and

jails'."    Sockwell v. Phelps, 20 F.3d 187, 191 (5th Cir. 1994)

(quoting Lee v. Washington, 390 U.S. 333, 334 (1968) (Black, J.,

concurring)).   "A generalized or vague fear of racial violence is

not a sufficient justification for a broad policy of racial

segregation."    Sockwell, 20 F.3d at 191.   Racial segregation with

regard to prison housing assignments is appropriate only when

specific facts indicate that segregation is required to avoid a

particular instance of racial violence.      Id.

     Karl has failed to allege specific instances of racial

violence which would require segregated housing assignments in

his case.   His argument regarding the propriety of receiving a

disciplinary write-up is based on his erroneous reading of AD-

4.20, which he contends requires that housing assignments be made
                           No. 95-10700
                                -3-

upon racial objective criteria.   Actually, AD-4.20 requires

housing assignments to be made on the basis of "rational,

objective criteria."   AD-4.20, p. 1, (rev. 1) (July 19, 1991).

Because prison rules require integrated housing except upon a

particular showing of the likelihood of racial violence, it is

axiomatic that prison officials can properly impose disciplinary

sanctions on inmates who fail to follow said regulations.

     Karl's contention is frivolous and without an arguable legal

or factual basis; the district court did not abuse its discretion

by dismissing this matter under 28 U.S.C. § 1915(d).   See Denton

v. Hernandez, 504 U.S. 25, 31-33 (1992).

     AFFIRMED.